Citation Nr: 0423226	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right pinkie finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's Travel Board hearing conducted in March 
2004, he testified that in the spring of 1968 while stationed 
in Vietnam and working as an instruction machine operator, he 
was unloading some timbers with a crane off of a flatbed.  
The veteran testified that, during the course of unloading, 
there was a slip and he crushed his right pinkie finger.  The 
veteran reported that he was taken to the field hospital in 
Duc Tho where his finger was stitched.  According to the 
veteran a "training video" was taken of that procedure.  
The veteran also reported that currently the cold weather 
bothered his finger and that he experienced symptoms of 
tenderness and numbness.  

Additionally, the veteran reported that a portion of the same 
finger was amputated due to a post-service injury.  VA 
outpatient records reflect an old injury with amputation at 
the distal interphalangeal joint and more recently, right 
fifth metacarpal fracture.  Noted in an x-ray study of the 
right hand dated in September 2002 are two phalanges from the 
5th finger, likely a developmental variant.  

The Board notes that there is no current VA examination of 
record and only minimal outpatient records indicative of any 
treatment of the right pinkie finger.  Thus, the record as it 
stands currently is inadequate for the purpose of rendering 
an informed decision.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Additionally, the RO must ensure compliance with the 
provisions of the Veterans Claim Assistance Act of 2000 
(VCAA) and the Veterans Benefits Act of 2003.  See also 
38 U.S.C.A. § 5100 et seq. (West 2002).  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any residual 
disability of the right pinkie finger 
since his separation from service in 
October 1968.  After securing the 
necessary releases, the RO should obtain 
these records.

3.  The RO should attempt to obtain the 
medical logs from the field hospital 
located in Duc Tho for the time period 
associated with the veteran's tour of 
duty in Vietnam.  All attempts to obtain 
any service records and all responses 
should be documented in the claims 
folder.  

4.  The RO should schedule a VA 
examination to determine the nature and 
etiology of the veteran's right fifth 
finger disorder.  The claims folder 
should be provided to the examiner prior 
to the examination.  The examiner should 
identify any current disability of the 
right pinkie finger and provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
of the right pinkie finger was incurred 
during the veteran's period of service.  
Any additional studies or tests necessary 
to provide an opinion should be scheduled 
and conducted.  A rationale should be 
provided for all conclusions reached and 
attached to the claims folder.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


